Title: From George Washington to George Lewis, 27 June 1796
From: Washington, George
To: Lewis, George


        
          Dear Sir,
          Mt Vernon 27th June 1796
        
        Supposing you are in Fredericksburgh, and not knowing where my Sister, or your Brother Howell is at present, I put the letters for them, and your brother Bob, under one cover to your care and would thank you for letting me know whether you have received them or not.
        My best wishes attend Mrs Lewis & yourself in which your aunt joins me. I remain Your sincere friend & affecte Uncle
        
          Go: Washington
        
      